Filed Pursuant to Rule 424(b)(3 Registration No.333-195630 PROSPECTUS SATYA WORLDWIDE, INC. PRICE PER SHARE:$9.00 TOTAL OFFERING AMOUNT: $300,000.00 The name of our company is Satya Worldwide, Inc. and we were incorporated in the State of Florida on March 26, 2012.We are an “emerging growth company,” as defined in the Jumpstart Our Business Startups Act, or the JOBS Act, which became law in April 2012.This is our initial public offering.Our securities are not listed on any national securities exchange, over the counter quotation system or the Nasdaq Stock Market.We are offering a total of 33,333 shares of our Series A Convertible Preferred Stock, par value $.001 per share, in a direct public offering at a fixed price of $9.00 per share for a period of 180 days from the date of this prospectus, but we may terminate the offering at any time prior to such date.There are no extension periods.This prospectus also relates to the offering of up to 14,999,850 shares of our common stock, par value $.0001 per share, which may be issued upon the conversion of the Series A Convertible Preferred Stock.We will convert all shares of Series A Convertible Preferred Stock within 360 days of the consummation of the offering; however, at your option, you may convert the Series A Convertible Preferred Stock at any time prior thereto.One (1) share of Series A Convertible Preferred Stock will be converted at a conversion rate of 450 shares of common stock for each share of Series A Convertible Preferred Stock.No additional payment is required in connection with such conversion. In the event that a dividend or distribution is declared by the Board of Directors on the Series A Convertible Preferred Stock, the terms of the Series A Convertible Preferred Stock do not require that a fixed amount be payable to such holders.In the event that we are liquidated, the holders of Series A Convertible Preferred Stock would be entitled to receive the amount of $9.00 per share plus any accumulated and unpaid dividends before any distribution is made to the holders of our common stock.However, the holders of Series A Convertible Preferred Stock will lose this $9.00 per share preferred stock liquidation preference upon the conversion to common stock. This is a best efforts offering that will not utilize any underwriters or broker-dealers.The shares are being offered by our directors and officers pursuant to an exemption as a broker/dealer under Rule 3a 4-1 of the Securities Exchange Act of 1934.There is no minimum number of shares of Series A Convertible Preferred Stock that are required to be sold in the offering.The amount of shares being sold to prospective investors may vary and we may not sell all of the shares being offered.We may receive no proceeds or very minimal proceeds from the offering.Prospective investors could end up holding shares in our public reporting company, for which we have no market for our shares and have not received enough proceeds from this offering for our business operations and meeting our reporting obligations as a public company.Proceeds from the sale of the shares, up to $300,000, if all the shares being offered are sold, may be used by us upon receipt.We will not be placing any of these funds in an escrow account, and, as a result, we will immediately begin using these funds and any creditors of the Company may be able to gain access to these funds. We plan to hire a securities broker to serve as our market maker by filing an application on our behalf to apply for quotation of our common stock on the Over-The-Counter Bulletin Board.We anticipate that it may take approximately three months from the date of this prospectus for a market maker to file an application on our behalf to apply for quotation of our common stock on the Over-The-Counter Bulletin Board, and that it may take approximately six months from the date of this prospectus for our common stock to be quoted on the Over-The-Counter Bulletin Board.However, any application filed by a market maker on our behalf to apply for quotation of our common stock on the Over-The-Counter Bulletin Board may not be approved. The purchase of the securities offered through this prospectus involves a high degree of risk. See “Risk Factors” beginning on page 8. The information in this prospectus is not complete and may be changed.These securities may not be sold until the registration statement filed with the Securities and Exchange Commission is effective. We are not soliciting an offer to buy these securities in any jurisdiction where the offer or sale is not permitted. Offering Price ($) Offering Expenses ($) Net Proceeds to Us if 25% of Shares Sold (8,333 Shares) ($) Net Proceeds to Us if 50% of Shares Sold (16,667 Shares)($) Net Proceeds to Us if 75% of Shares Sold (25,000 Shares)($) Net Proceeds to Us if 100% of Shares Sold (33,333 Shares)($) Per Share Total (3) The total amount of offering expenses is estimated to be $30,000.The offering expenses per share will vary depend on the total number of shares sold in the offering.See “Use of Proceeds” for additional information. There are no underwriting discounts or commissions being paid in connection with this offering.None of our officers or directors will receive any compensation for their role in offering or selling the shares in this offering. Net Proceeds is calculated after the deduction of offering expenses estimated to be $30,000. Neither the Securities and Exchange Commission nor any state securities commission has approved or disapproved of these securities or passed upon the adequacy or accuracy of this prospectus. Any representation to the contrary is a criminal offense. THE DATE OF THIS PROSPECTUS ISAUGUST 5, 2014 Table of Contents The following Table of Contents has been designed to help you find important information contained in this prospectus. We encourage you to read the entire prospectus. TABLE OF CONTENTS Item Page No. About this Prospectus 1 References 1 Prospectus Summary 2 Risk Factors 8 Forward-Looking Statements 13 Use of Proceeds 14 Market for the Shares 15 Dividend Policy 16 Determination of Offering Price, Conversion Price and Conversion Ratio 16 Capitalization 17 Dilution 18 Management’s Discussion and Analysis of Financial Condition and Results of Operations 19 Quantitative and Qualitative Disclosures about Market Risk 25 Description of Business 26 Description of Property 29 Legal Proceedings 29 Directors, Executive Officers, Promoters and Control Persons 30 Executive Compensation 33 Security Ownership of Certain Beneficial Owners and Management 36 Transactions with Related Persons, Promoters and Certain Control Persons and Director Independence 37 Description of Capital Stock 37 Plan of Distribution 42 Legal Matters 44 Experts 44 Interests of Named Experts and Counsel 44 Disclosure of SEC Position on Indemnification for Securities Act Liabilities 44 Where You Can Find More Information 44 Financial Statements 45 Dealer Prospectus Delivery Obligation 45 Index to Consolidated Financial Statements F - 1 Table of Contents ABOUT THIS PROSPECTUS This prospectus is part of a registration statement that we filed with the Securities and Exchange Commission.The registration statement containing this prospectus, including the exhibits to the registration statement, also contains additional information about Satya Worldwide, Inc. and the securities offered under this prospectus. That registration statement can be read at the Securities and Exchange Commission's website (located at www.sec.gov) or at the Securities and Exchange Commission’s Public Reference Room mentioned under the heading “Where You Can Find More Information” of this prospectus. You should rely only on the information contained in this document or to which we have referred you. We have not authorized anyone to provide you with information that is different. This document may only be used where it is legal to sell these securities. The information in this document may only be accurate on the date of this document. Our business, financial condition or results of operations may have changed since that date. REFERENCES As used in this prospectus: (i) the terms “we”, “us”, “our”, and the “Company” mean Satya Worldwide, Inc. and its subsidiary, Satya ePublishing, Inc.; (ii) “SEC” refers to the Securities and Exchange Commission; (iii) “Securities Act” refers to the United States Securities Act of 1933, as amended; (iv) “Exchange Act” refers to the United States Securities Exchange Act of 1934, as amended; and (v) all dollar amounts refer to United States dollars unless otherwise indicated. - 1 - Table of Contents PROSPECTUS SUMMARY The following summary highlights selected information contained in this prospectus. This summary does not contain all the information you should consider before investing in the securities. Before making an investment decision, you should read the entire prospectus carefully, including the “Risk Factors” section, the financial statements and the notes to the financial statements included elsewhere herein. Our Company Satya Worldwide, Inc., a Florida corporation, is a development stage company thatprovides digital book distribution services to authors, poets, memoirists and publishers for managing and exploiting their literary works in electronic format as “eBooks”, which may be read on an iPad, Kindle or other type of tablet computer or e-reader device.This type of service is commonly referred to as “ePublishing”.We are the ePublisher of The Third Man: Was there another bomber in Oklahoma City?, an original non-fiction book written by Gerald Posner, the American investigative journalist and author of 11 books.We have made this book available on Amazon, an online retailer.We also own and acquire rights to literary works and receive payments for book sales domestically and internationally.We own Gerald Posner’s co-author rights to Mengele:The Complete Story, a non-fiction investigative book written by Gerald Posner and John Ware, which entitles us to half of the aggregate book royalties paid to the authors.The approval of Mr. Ware and Cooper Square, the book’s publisher, is required for any additional royalty or fee arrangements with prospective licensees, of which there currently are none.We cannot provide any assurance that we will be able to obtain any such approval from Mr. Ware or Cooper Square.We do not own any other books or literary works in any form. Except as set forth above, we currently have no other ePublishing arrangements or agreements for any other books or literary works in any form and no other arrangements or agreements with any other digital retailers.We plan to develop a book catalog website, but have not taken steps to do so and our two executive officers are the Company’s only employees.Accordingly, our proposed business activities are anticipatory in nature and may not come to fruition.During the period from March 26, 2012, our inception, through March 31, 2014, we generated revenues in the amount of $1,472 and had an accumulated deficit in the amount of $5,908.We currently have $7,891 in remaining capital.Our monthly “burn rate” is approximately $1,500, and our remaining capital will last through November 2014. We will require a minimum amount of $75,000 from the sale of shares in this offering to have an operating business and meet our public company reporting obligations for at least the next 12 months.In the event that we do not raise at least $75,000 in proceeds from this offering, we will not have sufficient capital to allow us to execute our business plan and meet our public company reporting requirements for the duration of this 12 month period.Accordingly, we will need to obtain additional equity and/or debt financing for which no sources may exist.If we are unable to raise a minimum of $75,000 from this offering and/or obtain such minimum amount in combination with other potential sources of equity and/or debt financing on a timely basis, we will become insolvent and forced to discontinue our operations and liquidate our assets.For us to fully implement our business plan, we will require a minimum amount of $300,000 from the sale of shares in this offering to have an operating business and meet our public company reporting obligations for at least the next 24 months.The Company currently has no plans to obtain capital from other potential sources except through this offering.See “Management’s Discussion and Analysis of Financial Condition and Results of Operations–Availability of Additional Funds” for additional information. Substantial voting power is concentrated in the hands of Brisance Capital, Inc., which owns 10,030,000 shares of common stock of the Company, or 85% of the Company’s outstanding shares of common stock as of the date of this prospectus.If the Company was to sell all of the Series A Convertible Preferred Stock in this offering, such shareholder would own 37.5% of the issued and outstanding shares of common stock of the Company, assuming the conversion of such shares of Series A Convertible Preferred Stock into shares of common stock. Patricia Posner, our Chairman, Chief Executive Officer, President and Treasurer is married to Gerald Posner.This marital relationship creates a conflict of interest, because we are providing services to Gerald Posner in return for him allowing us to exploit his intellectual property rights.The contracted rates that we are charging to Gerald Posner for our services and the contracted price at which he has sold his rights to us for his book, Mengele:The Complete Story, as well as our Digital Print Distribution Agreement with him, are not being determined on an arm’s length basis.Accordingly, these existing and future transactions, if any, with Gerald Posner may not be determined on fair market terms, which could be adverse to the interests of the Shareholders. - 2 - Table of Contents Our company structure is set forth in the following chart: SATYA WORLDWIDE, INC. a Florida corporation SATYA ePUBLISHING, INC. a Florida corporation (100% Owned Subsidiary) We are offering a total of 33,333 shares of our Series A Convertible Preferred Stock, par value $.001 per share, in a direct public offering at a fixed price of $9.00 per share for a period of 180 days from the date of this prospectus, but we may terminate the offering at any time prior to such date.There are no extension periods.The amount of shares being sold to prospective investors may vary and we may not sell all of the shares being offered.There is no minimum number of shares that are required to be sold in the offering.We may receive no proceeds or very minimal proceeds from the offering.We will convert all shares of Series A Convertible Preferred Stock within 360 days of the consummation of the offering; however, at your option, you may convert the Series A Convertible Preferred Stock at any time prior thereto.You will lose your $9.00 preferred stock liquidation preference upon the conversion to common stock.One share of Series A Convertible Preferred Stock will be converted at a conversion rate of 450 shares of common stock for each share of Series A Convertible Preferred Stock.No additional payment is required in connection with such conversion.The shares of common stock underlying the shares of Series A Convertible Preferred Stock are penny stock.See “Market for the Shares–The Penny Stock Rules” and “Risk Factors–Risks Related to this Offering” for additional information. We are a “shell company”, as defined under Rule 144(i) promulgated under the Securities Act of 1933, as amended, and, accordingly, the resale of our restricted securities and stock held by affiliates into the public market is prohibited until such time as the conditions of Rule 144(i)(2) have been satisfied.See “Plan of Distribution−Resale of our Shares” for additional information. We are not a “blank checkcompany”, because a “blank check company” is defined as a company that has no specific business plan or purpose or has indicated its business plan is to engage in a merger or acquisition with an unidentified company or companies, other entity or person.The Company, its officers and directors, promoters or any of their affiliates, do not intend, once the Company is reporting, for it to be used as a vehicle for a private company to become a reporting company. We qualify as an “emerging growth company”, as defined in the Jumpstart Our Business Startups Act, which became law in April 2012.Under the JOBS Act, “emerging growth companies”, can delay adopting new or revised accounting standards until such time as those standards apply to private companies.See “Summary of Financial Data” for additional information. Our independent auditors have raised substantial doubt as to our ability to continue as a going concern, as expressed in its opinion on our financial statements included in this prospectus.Our ability to continue as a going concern is dependent upon our ability to generate profitable operations in the future and/or obtain the necessary financing to meet our obligations and repay our liabilities as they arise.There can be no assurance that we will operate at a profit or such additional financing will be available, or if available, can be obtained on satisfactory terms.The Company currently has no plans to obtain capital from other potential sources except through this offering. Our principal executive offices are located at429 North Dixie Highway, Suite 201, Pompano Beach, Florida33060.Our telephone number is (302) 404-0390.Both Satya Worldwide, Inc. and its wholly owned subsidiary Satya ePublishing, Inc. were incorporated under the laws of the State of Florida on March 26, 2012.Our fiscal year-end is December 31. - 3 - Table of Contents The Offering The Issuer: Satya Worldwide, Inc. Securities Offered: We are offering a total of 33,333 shares of our Series A Convertible Preferred Stock, par value $.001 per share, in a direct public offering.The amount of shares being sold to prospective investors may vary and we may not sell all of the shares being offered.There is no minimum number of shares that are required to be sold in the offering.We may receive no proceeds or very minimal proceeds from the offering. We believe that an offering of Series A Convertible Preferred Stock is more attractive than an offering of Common Stock, because there are currently no shares of Series A Convertible Preferred Stock outstanding and such holders will be entitled to a $9.00 per share liquidation preference, plus all accumulated and unpaid dividends on those shares, before any distribution is made to holders of our common stock. Offering Price and Term of Offering: We are offering the shares of Series A Convertible Preferred Stock at a fixed price of $9.00 per share for a period of 180 days from the date of this prospectus, but we may terminate the offering at any time prior thereto in our sole discretion. Dividends: In the event that a dividend is declared by the Board of Directors on the Series A Convertible Preferred Stock, the terms of the Series A Convertible Preferred Stock do not require that a fixed amount be payable to such holders.Also, there is no preference associated with the issuance of dividends on the Series A Convertible Preferred Stock.In the event a dividend is declared on the common stock of the Company, in cash or other property, the holders of the Series A Convertible Preferred Stock will be entitled to receive the amount of cash or property equal to the cash or property which would be received by the holders of the number of shares of common stock into which such shares of Series A Convertible Preferred Stock could be converted immediately prior to such dividend. We have not paid any dividends on our common stock, and it is not anticipated that any dividends will be paid in the foreseeable future. Mandatory Conversion of Series A Convertible Preferred Stock into Common Stock: We will convert all shares of Series A Convertible Preferred Stock within 360 days of the consummation of the offering; however, you may convert the Series A Convertible Preferred Stock at any time prior thereto.You will lose your $9.00 preferred stock liquidation preference upon the conversion to common stock.One share of Series A Convertible Preferred Stock will be converted at a conversion rate of 450 shares of common stock for each share of Series A Convertible Preferred Stock, subject to adjustment in a number of circumstances described under “Description of Series A Convertible Preferred Stock.”No additional payment is required in connection with such a conversion. - 4 - Table of Contents Voting Rights: The holders of Series A Convertible Preferred Stock will vote, on an as converted basis, on the same matters as the holders of common stock and there is no limitation whatsoever on the voting rights associated with the Series A Convertible Preferred Stock. Material Differences Between Series A Convertible Preferred Stock and Common Stock: The material differences between the Series A Convertible Preferred Stock and Common Stock are that holders of Series A Convertible Preferred Stock are entitled to receive (i) a liquidation Preference, as described above in “Securities Offered”, and (ii) payment of dividends, as a separate class, if declared, by the Board of Directors.The holders of common stock are not entitled to receive such liquidation preference or any dividends paid to the holders of Series A Convertible Preferred Stock.See “Description of Capital Stock” for more information. Common Stock Outstanding: Prior to Offering: 11,730,000 shares Assuming sale of all Series A Convertible Preferred Stock and conversion of such shares into shares of common stock: 26,729,850 shares Risk Factors: See “Risk Factors” and the other information in this prospectus for a discussion of the factors you should consider before deciding to invest in our securities.Such factors include, but are not limited to, being a development stage company that has earned minimal revenues and never operated profitably, needing additional financing to continue as a going concern, substantial voting power being concentrated in the hands of our majority shareholders, both of our executive officers and directors working part-time and being able to determine their own salaries, the dependence on our key executive, Patricia Posner, for our business operations, a competitive ePublishing marketplace withlow barriers to entryand management having broad discretion as to the use of the proceeds from this offering. See "Risk Factors" for additional information. Use of Proceeds: We intend to use the proceeds of this offering for the payment of expenses associated with this offering, public company reporting requirements and our business operations, including development of a company website, marketing and promotional activities, online advertising,consulting fees, and staff-member compensation and general and administrative expenses.See “Use of Proceeds” and “Management’s Discussion and Analysis of Financial Condition and Results of Operations-Plan of Operations” for additional information. - 5 - Table of Contents Summary of Financial Data The following financial data has been derived from and should be read in conjunction with (i)our consolidated financial statements for the period from March 26, 2012, our inception, to March 31, 2014, together with the notes to these consolidated financial statements; and (ii) the sections of this prospectus entitled “Description of Business” and “Management’s Discussion and Analysis of Financial Condition and Results of Operations”, included elsewhere herein.Our historical results are not necessarily indicative of the results we may achieve in any future period. Consolidated Statements of Operations Data: For the three month period ended March 31, 2014
